Citation Nr: 1228820	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  99-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from August 1970 to October 1973, including service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in which the RO denied the Veteran's petition to reopen a previously denied claim of service connection for a left shoulder, finding that no new and material evidence had been presented.  

The Board subsequently reopened the left shoulder claim and remanded the claim on its merits in October 2010 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination and then re-adjudicate the claim.  The AOJ scheduled the Veteran for a VA examination, which was conducted in November 2010.  The Veteran was then provided a supplemental statement of the case (SSOC) in November 2011, in which the AOJ again denied the Veteran's service connection claim.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in August 2006.  A transcript of the hearing has been associated with the Veteran's claims file.  In that connection, the Board notes that in May 2012 correspondence, the Veteran requested another hearing before a Veterans Law Judge.  However, as to the issue of service connection for a left shoulder disorder, the Board notes 38 C.F.R. § 20.700 (2011) provides that a Veteran and his representative will be provided one hearing before a Veterans Law Judge.  The Veteran has already been given opportunity to testify at such a hearing and has indeed given evidence pertaining to the claim of service connection for a left shoulder disorder when testifying before the undersigned Veterans Law Judge at his August 2006 hearing.  Thus, as to the claim of service connection for a left shoulder disorder, no second hearing is warranted.  As to the Veteran's claim of service connection for ischemic heart disease, that claim is not yet ripe for the Board's jurisdiction, as no substantive appeal has been filed.  Because the Veteran has not yet filed a substantive appeal as to that claim, the request for a hearing as to that issue is not timely and must be rejected.  See 38 C.F.R. § 20.703 (2011).  The Board reminds the Veteran, however, that if he should choose to perfect his appeal as to the issue of service connection for ischemic heart disease, he is free to request a hearing before a Veterans Law Judge at that time.

Additionally, in a November 2006 statement, the Veteran indicated that he wished to file a petition to reopen his previously denied claim of service connection for posttraumatic stress disorder (PTSD).  Further, in an August 2011 statement, the Veteran stated that he wished to seek increased ratings for all his currently service-connected disorders.  Finally, in a February 2012 informal hearing presentation, the Veteran's representative indicated that the Veteran had filed a new claim for service connection for Parkinson's disease.  As these claims have not been adjudicated by the RO, they are not before the Board; hence, they are referred to the AOJ for appropriate action.


REMAND

The Board finds that further action by the AOJ is necessary before a decision can be reached on the merits of the Veteran's claim of service connection for a left shoulder disorder. 

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the AOJ certified the case to the Board in December 2011, following the issuance of an SSOC in November 2011.  In February 2012, and again in June 2012, the Veteran submitted additional evidence to the AOJ.  This evidence includes nearly two full volumes of printed material, along with 12 compact disks with additional files saved on them.  In addition, the AOJ has associated with the Veteran's electronic claims file a sizeable electronic document containing records of the Veteran's treatment at various facilities of the VA Tennessee Valley Healthcare System from May 2011 to May 2012.  The AOJ has not considered this newly submitted evidence in relation to the Veteran's claim for service connection for a left shoulder disorder.  Further, as to the evidence submitted by the Veteran, he indicated in May 2012 correspondence to the Board that he did not waive his right to have the evidence reviewed by the AOJ in the first instance.  To the contrary, in that statement the Veteran specifically indicated that he did not waive such AOJ review and wished to have the claim remanded so that the AOJ could consider the evidence in the first instance, before the Board's adjudication of the claim.  Accordingly, and because the Veteran has not waived his right to have the evidence reviewed by the AOJ in the first instance, his case must be returned to the AOJ for re-adjudication.  38 C.F.R. § 20.1304(a), (c) (2011).

Regarding a claim of entitlement to service connection for ischemic heart disease, the AOJ informed the Veteran via a September 2011 rating decision that it had denied a claim for service connection for ischemic heart disease.  In a letter the Veteran submitted in May 2012, he indicated his desire to express disagreement with the September 2011 rating decision.  The Board finds that the Veteran's May 2012 letter to VA represents a timely notice of disagreement with the denial of service connection for ischemic heart disease in the September 2011 rating decision.  See 38 C.F.R. § 20.201 (2011).  However, the AOJ has not issued a statement of the case on the issue, and as a result no appeal has been perfected.  The United States Court of Appeals for Veterans Claims has held that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is his ultimate responsibility to submit. 

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim for service connection for a left shoulder disorder must be adjudicated in light of all pertinent evidence and legal authority.  In adjudicating the claim, the AOJ must specifically consider all newly submitted evidence, to include both evidence submitted by the Veteran following the most recent November 2011 SSOC and the VA treatment records obtained electronically by the AOJ and stored in the Veteran's electronic claims file.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

3.  The AOJ must consider the Veteran's assertions in regard to his claimed ischemic heart disease, conduct any further development considered necessary, and then issue a statement of the case (SOC) to the Veteran and his representative addressing the Veteran's claim of entitlement to service connection for ischemic heart disease.  If, and only if, the Veteran perfects an appeal by submitting a timely and adequate substantive appeal, the claim should be returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


